USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

MELISSA BROWN, DOC #:
DATE FILED: _1/30/2020

 

 

Plaintiff,

-against-

19 Civ. 5004 (AT)

MERTZ GILMORE FOUNDATION, GOLDEN
“JAY” BECKNER, individually, and MARION ORDER
WONG CAPPIELLO, individually,

 

Defendants.
ANALISA TORRES, United States District Judge:

 

In light of the Defendants’ request to extend the time to complete discovery, and the
mediation conference scheduled for February 4, 2020, the case management conference
scheduled for February 3, 2020 is ADJOURNED to February 20, 2020, at 12:40 p.m. By
February 13, 2020, the parties shall submit their status letter as required by § 16 of the Civil
Case Management Plan and Scheduling Order, ECF No. 17.

SO ORDERED.

Dated: January 30, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
